DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Subject Matter Eligibility
In light of the 2019 PEG, claims 1-20 appear to meet the requirements of §101 as the claimed invention, although having claims directed to an abstract idea in which game symbols are selected for wagering games, appears to, under Step 2A Prong Two and/or Step 2B, incorporate limitations that recite improvements to the functioning of a computer or to any other technology.  For example, the claims are improving the operability of a reel-type wagering game on a gaming machine by overcoming a problem that arises in a reel-type wagering game having a set number and style of symbols on a reel or a simulated reel, such that, the claimed invention allows a mechanical reel game to be adjusted with weights during game play without changing the symbols on the reels, and allow the same adjustment to simulated reels without changing the symbols, while still achieving the desired variations in outcome.  Thus, the claims are found to be patent eligible under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5, and 6 of US Patent No. 10,909,817.  Although the claims at issue are not identical, they are not patentably distinct from each the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/163208 and Claim 1 of US Patent No. 10,909,817 are highlighted in the following table.
Claim 1 of 17/163208
Claim 1 of 10,909,817
A method for operating a gaming machine in which at least a first symbol location in a matrix of symbol locations is populated using a first reel strip of a first mechanical or video-generated reel, the first reel strip including a number of stop positions comprising a total number of stop positions from which the at least first symbol location is populated, each stop position containing a respective game symbol available for populating the at least first symbol location, the method including:
A method for operating a gaming machine in which at least a first symbol location in a matrix of symbol locations is populated using a first reel strip of a first mechanical or video-generated reel, the first reel strip including a number of stop positions comprising a total number of stop positions from which the at least first symbol location is populated, each stop position containing a respective game symbol available for populating the at least first symbol location, the method including:
(a) randomly selecting a game symbol weighting set from a number of game symbol weighting sets stored in a data storage device, the random selection of 


(i) each game symbol weighting set included in the number of game symbol weighting sets correlates a respective probability with each stop position included on the first reel strip, the respective probability correlated to a respective stop position included on the first reel strip defining a probability for landing at the respective stop position included on the first reel strip for the activation of the first mechanical or video-generated reel,
(ii) the number of game symbol weighting sets includes a first game symbol weighting set associated with a first target symbol included in a universe of game symbols contained on the first reel strip 


(iii) the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol;
(b) under control of the system of one or more processing devices, applying the selected game symbol weighting set to randomly select a landing stop position for the first mechanical or video-generated reel from among all of the number of stop positions included on the first reel strip; and
(b) under control of the system of one or more processing devices, applying the selected game symbol weighting set to randomly select a landing stop position for the activation of the first mechanical or video-generated reel from among all of the number of stop positions included on the first reel strip; and
(c) for an activation of the first mechanical or video-generated reel, operating the first mechanical or video-generated reel to spin and then come to a stop at the 
.


Claims 8-10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7-9, 11, and 12 of US Patent No. 10,909,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 8 of instant application, 17/163208 and Claim 7 of US Patent No. 10,909,817 are highlighted in the following table.
Claim 8 of 17/163208
Claim 7 of 10,909,817
A gaming machine including:
A gaming machine including:
(a) a display system operable for displaying a result in a game in which at least a first symbol location in a matrix of symbol locations is populated using a first reel strip of a first mechanical or video-generated reel, the first reel strip including a number of stop positions comprising a total number of stop 


(b) a player input system;
(c) at least one processor coupled to the gaming machine;
(c) at least one processor;
(d) at least one data storage device storing instructions executable by the at least one processor to:
(d) at least one data storage device storing instructions executable by the at least one processor to:
(i) randomly select a game symbol weighting set from a number of game symbol weighting sets stored in the at least one data storage device, the random selection of the game symbol weighting set being performed under control of a system of one or more processing devices, 
(i) for an activation of the first mechanical or video-generated reel, randomly select a game symbol weighting set from a number of game symbol weighting sets stored in the at least one data storage device, the random selection of the game symbol weighting set being performed under control of a system of one or more processing devices, 
(ii) under control of the system of one or more processing devices, apply the selected game symbol weighting set to 


(iii) under control of the system of one or more processing devices, activate the first mechanical or video-generated reel to spin and then come to a stop at the landing stop position to display at the gaming machine the respective game symbol contained on the first reel strip at the landing stop position;
(e) wherein each game symbol weighting set included in the number of game symbol weighting sets correlates a respective probability with each stop position included on the first reel strip, the respective probability correlated to a respective stop position included on the first reel strip defining a probability for 


(f) wherein the number of game symbol weighting sets includes a first game symbol weighting set associated with a first target symbol included in a universe of game symbols contained on the first reel strip and available for populating the at least first symbol location; and
(g) wherein the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol.
(g) wherein the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol.


Claims 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 13-15 and 17 of US Patent No. 10,909,817.  the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 15 of instant application, 17/163208 and Claim 13 of US Patent No. 10,909,817 are highlighted in the following table.
Claim 15 of 17/163208
Claim 13 of 10,909,817
A program product comprising one or more non-transitory computer readable data storage devices storing program code executable by at least one processor, the program code including: 
A program product comprising one or more non-transitory computer readable data storage devices storing program code executable by at least one processor, the program code including: 
(a) player input program code executable by the at least one processor to receive a game play input entered through a player input system of a gaming machine to initiate a play in a reel-type wagering game in which at least a first symbol location in a matrix of symbol locations is populated using a first reel strip of a first mechanical or video-generated reel, the first reel strip including a number of stop positions comprising a total number of 


(b) weighting selection program code executable by the at least one processor to, for an activation of the first mechanical or video-generated reel, randomly select a game symbol weighting set from a number of game symbol weighting sets stored in a data storage device, the random selection of the game symbol weighting set being performed under control of a system of one or more processing devices, wherein,
(i) each game symbol weighting set included in the number of game symbol weighting sets correlates a respective probability with each stop position included on the first reel strip, the respective probability correlated to a respective stop position included on the 


(ii) the number of game symbol weighting sets includes a first game symbol weighting set associated with a first target symbol included in a universe of game symbols contained on the first reel strip and available for populating the at least first symbol location,
(iii) the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol; and
(iii) the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol; and
(c) game program code executable by the at least one processor to
(c) game program code executable by the at least one processor to

(i) apply the selected game symbol weighting set to randomly select a landing stop position for the activation of the first mechanical or video-generated reel from among all of the number of stop positions included on the first reel strip, and
(ii) for an activation of the first mechanical or video generated reel, operate the first mechanical or video-generated reel to spin and then come to a stop at the landing stop position to display at the gaming machine the respective game symbol contained on the first reel strip at the landing stop position.
(ii) activate the first mechanical or video-generated reel to spin and then come to a stop at the landing stop position to display at the gaming machine the respective game symbol contained on the first reel strip at the landing stop position.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 8, and 15 recite the limitation "the activation of the first mechanical or video-generated reel" in lines 17, 14, and 18 respectively.  There is insufficient antecedent basis for this limitation in the claim(s).
Furthermore, Claims 2-7, 9-14, and 16-20 are rejected as they depend from a rejected claim.
Prior Art
No prior art has been applied to Claims 1-20.  For example, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“(a) player input program code executable by the at least one processor to receive a game play input entered through a player input system of a gaming machine to initiate a play in a reel-type wagering game in which at least a first symbol location in a matrix of symbol locations is populated using a first reel strip of a first mechanical or video-generated reel, the first reel strip including a number of stop positions comprising a total number of stop positions from which the at least first symbol location is populated, each stop position containing a respective game symbol available for populating the at least first symbol location; (b) weighting selection program code executable by the at least one processor to randomly select a game symbol weighting set from a number of game symbol weighting sets stored in a data storage device, the random selection of the game symbol weighting set being performed under control of a system of one or more processing devices, wherein, (i) each game symbol weighting set included in the number of game symbol weighting sets correlates a respective probability with each stop position included on the first reel strip, the respective probability correlated to a respective stop position included on the first reel strip defining a probability for landing at the respective stop position included on the first reel strip for the activation of the first mechanical or video-generated reel, (ii) the number of game symbol weighting sets includes a first game symbol weighting set associated with a first target symbol included in a universe of game symbols contained on the first reel strip and available for populating the at least first symbol location, (iii) the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol; and (c) game program code executable by the at least one processor to (i) apply the selected game symbol weighting set to randomly select a landing stop position for the activation of the first mechanical or video-generated reel from among all of the number of stop positions included on the first reel strip” (substantially encompassed by independent claims 1, 8, and 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715